DAVIDSON, Judge,
dissenting.
Being of the opinion that the information in this case is fundamentally defective, I cannot agree to the affirmance of the case.
The information reads as follows :
“Thomas W. Creighton, County Attorney of the County of Palo Pinto, State of Texas, at this -the September Term, A.D. 1956, of said Court, comes in behalf of the State of Texas and in connection with the complaint of Mrs. Henry Hester, herein filed, presents, in and to said county court that in said county and state, on or about the 20th day of September, A.D. 1956, *591Chester Root did then and there unlawfully break, pull down, and injure the fence of Henry Hester without the consent of the said Henry Hester.”
It will be noted that nowhere is it stated therein that the information is presented in and to the county court of any county or in any court having jurisdiction of the offense set forth.
County courts and justice courts, both, have jurisdiction of the offense charged in the instant information.
Art. 414, C.C.P., provides that in order to be sufficient an information must show — among other things: “That it appear to have been presented in a court having jurisdiction of the offense set forth.” See, also, Davis v. State, 2 Texas App. 184, and Thornberry v. State, 3 Texas App. 36.
Without such allegation, the jurisdiction of the court has not been invoked. It is impossible from this information to know in what court this prosecution was begun and instituted.
It is apparent, here, that the trial court was not shown to have jurisdiction to try this cause or to enter the judgment of conviction.
The information being fundamentally defective, this conviction should be set aside and the prosecution ordered dismissed.